Exhibit 10.1

 

UNIGENE DEFERRED COMPENSATION PLAN

FOR DRS. LEVY

 

On December 14, 2005, the Board of Directors of Unigene Laboratories, Inc.
(“Unigene”) approved the adoption of a non-qualified deferred compensation
(“NQDC”) arrangement for Dr. Ronald and Dr. Warren Levy. Because the IRS
regulations regarding NQDC arrangements are in a state of flux, the terms of the
NQDC arrangement will be finalized in 2006. However, the major features of the
NQDC arrangement are as follows:

 

  •   Contributions.

 

  •   Unigene would agree to credit a book account with $25,000 per year on the
January 1st of such year beginning on January 1, 2006 and ending on January 1,
2014 for each participant.

 

  •   Unigene would not be obligated to actually fund an account.

 

  •   The credits to the accounts would be made without regard to whether either
participant remains employed by or is otherwise providing services to Unigene.

 

  •   The credits to the accounts would be 100% vested.

 

  •   No additional credits would be made to the accounts (including no
contributions by either Dr. Levy).

 

  •   Upon the death of a participant, any remaining contributions would be made
to his account.

 

  •   In the event of a “change in control” of Unigene, all remaining
contributions shall be made to each participant’s account.

 

  •   Earnings. Each participant would have the ability to direct the
investments of the accounts among available investments (mutual funds, stocks,
etc.). A third-party administrator (such as, for example, the company’s 401(k)
provider) could track the earnings and losses in each participant’s account.

 

  •   Distributions. The entire value of the account (including earnings/losses)
would be distributed as follows:

 

  •   Upon attainment of age 75 – 25% of balance, upon attainment of age 76,
33.33% of remaining balance, upon attainment of age 77, 50% of remaining
balance, and the remainder of the balance upon attainment of age 78.

 

  •   In the event of a participant’s death or disability, 50% of the
participant’s account balance (or remaining balance if distributions have
already begun) shall be distributed as soon as practicable following, as
applicable, his death to his beneficiary or his disability and the remainder
distributed on the first anniversary, as applicable of his death to his
beneficiary or disability.

 

  •   Distributions could not be otherwise deferred or accelerated.

 

  •   Beneficiary. Each participant can designate one or more beneficiaries,
which can be contingent beneficiaries and/or natural persons or trust. The
designation shall be made on a written form as designated by Unigene.